Case 1:20-cv-00569-WJM-KMT Document 21 Filed 10/20/20 USDC Colorado Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action Number 1:20-cv-00569

  KYLE A. BENDER, on behalf of himself
  And all others similarity situated,

         Plaintiff,

  v.

  EVERGREEN PEST SOLUTIONS, LLC,

         Defendant.

                                      NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that Kyle A. Bender (“Plaintiff”), hereby notifies the Court

  that Plaintiff and Defendant Evergreen Pest Solutions, LLC, have settled all claims between

  them in this matter and are in the process of completing the final closing documents and filing

  the dismissal.



  Respectfully submitted this 20th day of October 2020.

                                                            Respectfully submitted,

                                                            s/ Marwan R. Daher
                                                            Marwan R. Daher
                                                            Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Avenue, Suite 200
                                                            Lombard, IL 60148
                                                            Phone: (630) 575-8181
                                                            mdaher@sulaimanlaw.com
                                                            Attorney for Plaintiff




                                                1
Case 1:20-cv-00569-WJM-KMT Document 21 Filed 10/20/20 USDC Colorado Page 2 of 2




                                    CERTIFICATE OF SERVICE

            I hereby certify that I today caused a copy of the foregoing document to be electronically

  filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

  record.


                                                                s/ Marwan R. Daher
                                                                Marwan R. Daher




                                                    2
